DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20090131145 to Aoki et al (Aoki).

Claim 1: Aoki discloses a gaming system comprising: 
a housing (Fig. 1, and ¶24); 
a display device supported by the housing (Figs. 1 and 2); 
a plurality of mechanical reels supported by the housing (¶23); 
a processor (Fig. 2, element 32); and 
a memory device which stores a plurality of instructions (Fig. 2, element 36, and ¶¶14 and 33), which when executed by the processor, cause the processor to: 
responsive to an occurrence of an overlappingly played games triggering event, for a play of a first game: 
cause the plurality of mechanical reels to start spinning (¶28), 
cause the plurality of mechanical reels to stop spinning to display a first plurality of randomly determined symbols (¶28), and 
determine a first game award based on the displayed first plurality of randomly determined symbols (¶33), 
prior to determining any award in association with a play of a second game which overlaps with the play of the first game, determine if a second game feature activation event occurred based on the displayed first plurality of randomly determined symbols (¶29, “At least one of the plurality of randomly-selected outcomes may be a start-bonus outcome, which can include any variations of symbols or symbol combinations triggering a bonus game”; also see ¶116, “The transmissive display 54 may also be used to play a free spin on the video reels (or other bonus game) after such an event has been triggered by the underlying mechanical reels”), and 
responsive to the second game feature activation event occurring, for the play of the second game which overlaps with the play of the first game and which occurs responsive to the occurrence of the overlappingly played games triggering event (¶116, “FREE SPIN”; also see ¶¶55, 113, and 132, “free spins”): 
activate a feature (¶¶44, 59-76, and 83, “wild” symbol, also see ¶113, “multiplier”) in association with the play of the second game (¶¶111, 116, and 119, “extra features with respect to a bonus game”), 
cause the display device to display a second plurality of randomly determined symbols (¶¶74, 109, and 113), and 
determine a second game award (¶33, “award a payoff to the player in response to certain winning outcomes that might occur in the basic game or the bonus game(s)”, also see ¶¶74) based on the displayed second plurality of randomly determined symbols (¶¶116 and 119) and the activated feature (¶¶83, “wild” symbol; and ¶113, “multiplier”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715